Exhibit 10.8 TECHNEST HOLDINGS, INC. SEVERANCE AGREEMENT This Severance Agreement ("Agreement") is entered into as of December 31, 2007, by and between Technest Holdings, Inc., a Delaware corporation with its principal offices located at 10411 Motor City Drive, Suite 650, Bethesda, Maryland 20817 (the "Company"), and Joseph P. Mackin, an individual residing in Quincy, Massachusetts(the "Executive"). WHEREAS, the Executive is currently employed as Chief Executive Officer and President of the Company; WHEREAS, in consideration of the services rendered and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by the Company, the Company is willing to provide, subject to the terms of this Agreement, certain payments to the Executive upon the Sale (as defined below); NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth herein, the parties agree as follows: 1.Continuing Employment.Until the Trigger Date (as defined below), the Executive shall continue in his role as the Chief Executive Officer and President of the Company and shall continue as a member of the Board of Directors of the Company.As the Chief Executive Officer and President of the Company, the Executive shall continue to devote his full time during normal business hours to rendering services to the Company hereunder, and shall exert all reasonable efforts in the rendering of such services, consistent with his past efforts.In the event that the Executive voluntarily resigns as Chief Executive Officer and/or President of the Company prior to the Trigger Date, then the Company shall have no obligations to the Executive, and you shall have no rights, under this Agreement with respect to Section 3 hereof. 2.Change of Role on Trigger Date.The Executive shall automatically resign (without any further action on his part) as Chief Executive Officer and President of the Company effective as of the Trigger Date.For these purposes, the “Trigger Date” shall be the closing date of the sale of all the outstanding capital stock of the Company’s wholly owned subsidiary E-OIR Technologies, Inc. (the “Sale”)pursuant to that certain Stock Purchase Agreement dated as of September 10, 2007 by and among EOIR Holdings LLC, E-OIR Technologies, Inc. and the Company (the “Stock Purchase Agreement”). 3.Severance Pay. (a)Initial Severance Pay.Subject to the Executive’s continuing compliance following the Trigger Date, with the provisions of Section 5 (Confidential Information), Section 7 (Intellectual Property Rights) and Section 9 (Non-Competition) of the Employment Agreement dated as of March 13, 2006 between the Executive and the Company (the “Employment Agreement”) and to the Executive’s compliance with Section 8(e) (Surrender of Records and Property) of the Employment Agreement, the Company will make an initial severance payment to the Executive in a total gross amount of $350,000, which amount is the equivalent of the Executive’s annual base salary for one year (the “Annual Base Salary”).Such payment will be made in a lump sum and shall be payable no later than ten (10) business days after the Trigger Date. (b)Contingent Severance Pay.In the event that the Company is paid the Contingent Purchase Price (as such term is defined in the Stock Purchase Agreement), then the Executive shall be entitled to receive a contingent severance payment in a total gross amount that is the equivalent of the gross amount of the Executive’s Annual Base Salary for the remainder of the Executive’s term of employment as specified in the Employment Agreement, which assuming a Trigger Date of December 31, 2007 would total $785,833.Such payment will be made in a lump sum contemporaneously with the Company’s receipt of the Contingent Purchase Price.If the Contingent Purchase Price is not paid, then the Executive shall not receive any payment pursuant to this Section 3(b). (c)Withholdings.The Company may deduct from any and all payments described in this Section 3, such legally required withholdings, payments and/or deductions as may be required. (d)Benefits.As of the Trigger Date, he Executive agrees that he is forgoing and is no longer entitled to any benefits or insurance coverage by the Company, if any currently being provided to the Executive. (e) Termination of Employment Agreement. Other than as provided herein, the Employment Agreement shall terminate as of the Trigger Date. 4.Release.The Executive and all his successors, assigns and heirs hereby release, forever discharge and covenant not to sue the Company, its predecessors, successors, subsidiaries, affiliates, assigns, agents, and any of their present or former directors, officers, employees or shareholders, from any and all claims, demands, damages or liability of any nature whatsoever prior to the date of this Agreement, known or unknown, which Executive has or may have, including, but not limited to, claims arising under the Employee Retirement Income Security Act of 1974 (“ERISA”), claims for breach of contract or wrongful termination, claims for equity awards, claims for severance or termination pay, claims for alleged discrimination under federal, state or local law, including, but not limited to, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq., the Age Discrimination In Employment Act (“ADEA”), 29 U.S.C. § 621 et seq., the Americans With Disabilities Act, 42 U.S.C. § 12111, et seq., and any other federal, state, foreign or local laws, statutes, regulations, or ordinances, as well as rights under any and all common law causes of action.
